Citation Nr: 0033645	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  95-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for the residuals of a 
right ankle fracture.

3.  Entitlement to service connection for multiple joint 
pain, to include as due to an anthrax inoculation.

4.  Entitlement to service connection for ear infections, to 
include as due to an anthrax inoculation.

5.  Entitlement to service connection for headaches, to 
include as due to an anthrax inoculation.

6.  Entitlement to service connection for sexual dysfunction, 
to include as due to an anthrax inoculation.

7.  Entitlement to service connection for hypertension, to 
include as due to an anthrax inoculation.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified active duty from March 2 to October 
18, 1971 and from January 15 to 22, 1991.  He also had 
unverified service in the National Guard and the Reserves.

This appeal arose from a June 1994 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for low back and right ankle disorders.  The 
veteran then moved to the Chicago, Illinois RO's 
jurisdiction, and he testified at a personal hearing at this 
RO in June 1995.  In September 1995, the hearing officer 
issued a decision which continued to deny entitlement to 
service connection for low back and right ankle disorders.  
In February 1997, the RO issued a decision which denied 
entitlement to service connection for ear infections, 
migraine headaches, a sexual dysfunction, hypertension and 
arthritis as the result of an anthrax inoculation, finding 
that these claims were not well grounded.  The veteran was 
informed of the continued denials of his claims in April 1998 
and August 1999.

The Board notes that the veteran had been represented by a 
private attorney.  However, on May 1, 1998, this attorney 
submitted a statement in which he indicated that he was 
withdrawing as the veteran's representative.  Since the 
veteran has not expressed any desire to appoint another 
representative, the Board will proceed without the veteran 
being represented.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the veteran alleged that he had been treated for 
back complaints at the Moncrieff Army Hospital at Fort 
Jackson, South Carolina.  The veteran had also undergone a 
laminotomy in February 1997.  While subsequent outpatient 
treatment records have been associated with the claims 
folder, the report of this period of hospitalization has not.  
Given the heightened duty to assist noted above, it is 
determined that the RO should contact these facilities in 
order to ascertain whether there are any relevant treatment 
records available.

The veteran also indicated in an August 17, 2000 statement 
that he was continuing to receive treatment at the Lakeside 
VA Medical Center.  In fact, he noted that he was to undergo 
back surgery in September 2000.  However, the last records 
that are of file date from April 1999.  Therefore, in order 
to ensure that the record is complete, the RO should attempt 
to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (which states that when documents proffered by the 
appellant are in the control of the Secretary (e.g., 
documents generated by VA) and could reasonably be expected 
to be part of the record before the Secretary and the Board, 
such documents are before the Secretary and the Board and 
should be included in the record.  In other words, material 
that is constructively before the Secretary and the Board, 
should actually be part of the record before the Board).

The duty to assist the veteran includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefits sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, it is found that additional examinations 
would be helpful.  The objective evidence of record appears 
to indicate that the veteran suffered from complaints of back 
pain and fractured his right ankle prior to an active period 
of service.  However, there is no opinion of record as to 
whether or not these disorders increased in severity during 
service.  The veteran has also alleged that his arthritis, 
ear infections, headaches, sexual dysfunction and 
hypertension are etiologically related to an anthrax 
inoculation that he was given in service in 1991.  However, 
there is no objective opinion, based upon a complete review 
of the record, of whether such a relationship is possible.  
Moreover, the service medical records did note some 
complaints of headaches, as well as a few elevated blood 
pressure readings.  Headaches and hypertension have been 
diagnosed.  However, there is no objective opinion of record 
as to whether there is any etiological relationship between 
the complaints noted in service and the current diagnoses of 
headaches and hypertension.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Moncrieff 
Army Hospital at Fort Jackson, South 
Carolina and request that they conduct a 
search for any records pertaining to the 
veteran.  Specifically, a search should be 
made for any reports pertaining to a 
January 1991 period of hospitalization.  
If any records have been retired to 
another facility, it should be so noted 
for the record and the RO is to contact 
that facility and make another request for 
a search for the pertinent records.  All 
efforts to obtain this information must be 
fully documented for the record.

2.  The RO should contact the Lakeside VA 
Medical Center and request that they 
provide copies of all inpatient and 
outpatient treatment records pertaining to 
the veteran developed between April 1999 
and the present. All efforts to obtain 
this information must be fully documented 
for the record.

3.  The RO should also request that the 
Lakeside VA Medical Center provide a copy 
of the report of the veteran's February 
1997 period of hospitalization for a 
laminectomy.

4.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any other health-care 
providers, VA or private, from whom he has 
sought treatment and whose records are not 
already part of the claims file.  He 
should also be asked to provide signed 
consent forms authorizing the release of 
any private records mentioned.  The RO 
must then make all reasonable efforts to 
obtain the records referred to.

5.  Once the above-requested development 
has been completed and the records 
associated with the claims folder, the RO 
should afford the veteran a complete VA 
examination, to include special 
orthopedic, neurologic, otolaryngology, 
cardiovascular and urologic examinations 
by qualified physicians.

	a)  The orthopedic examiner, after a 
complete review of the claims file, to 
include the service medical records, 
should render an opinion as to whether it 
is at least as likely as not that any 
preexisting low back syndrome and right 
ankle fracture residuals increased in 
severity during the veteran's periods of 
service.

	This examiner should also render an 
opinion as to whether it is at least as 
likely as not that any joint pains, 
claimed as arthritis, are etiologically 
related to an anthrax inoculation received 
in service in 1991;

	b)  The neurological examiner, after 
a complete review of the entire claims 
file, to include the service medical 
records, should render an opinion as to 
whether it is at least as likely as not 
that the currently diagnosed headaches are 
related to the complaints of headaches 
noted in the service medical records or 
are etiologically related to an anthrax 
inoculation received in service in 1991;

c)  The otolaryngology examiner, after a 
complete review of the claims file, to 
include the service medical records, 
should render an opinion as to whether it 
is at least as likely as not that the 
currently diagnosed ear infections are 
related to an anthrax inoculation received 
in service in 1991;

	d)  The cardiovascular examiner, 
after a complete review of the claims 
file, to include the service medical 
records, should render an opinion as to 
whether it is at least as likely as not 
that the currently diagnosed hypertension 
is related to the elevated readings noted 
in service or is etiologically related to 
an anthrax inoculation received in service 
in 1991;

	e)  The urological examiner, after a 
complete review of the claims folder, to 
include the service medical records, 
should render an opinion as to whether it 
is at least as likely as not that the 
recently complained of sexual dysfunction 
is etiologically related to an anthrax 
inoculation received in service in 1991.

A complete rationale for all the opinions 
expressed above must be provided.

The claims folder is to made available to 
the examiners to review in conjunction 
with the examinations, and they are asked 
to indicate in the examination reports 
that the claims file has been reviewed.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





